DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-24, 28, 32-5, 37, 39, 40, and 41 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Piett et al., US Patent Application Publication Number 2016/0337831 (hereinafter Piett).
Regarding claims 21 and 37, Piett discloses a computer-implemented method for improving the location accuracy associated with a current reported location by an emergency location analysis system, the method comprising: identifying a current reported location and one or more attributes associated with an emergency alert [paragraphs 0014, 0038], wherein the one or more attributes comprise at least one of manufacturer and model of the electronic device, network carrier information, time of emergency, geographical area, zone or population density, outdoor or indoor location, device battery level, type of connection, source of location, reported location accuracy, reported location confidence, operating system of the electronic device, an identifier of the electronic device, accelerometer speed of the electronic device, power saving status of the electronic device, or Wi-Fi status of the electronic device [paragraph 0072]; applying a location improvement rule to the reported location based on the one or more attributes associated with the emergency alert to generate an improved location [paragraph 0072]; and providing the improved location to one or more recipients comprising a public safety answering point (PSAP) [paragraph 0072].
Regarding claim 22, Piett discloses providing the reported location in addition to the improved location to the one or more recipients including the PSAP [paragraphs 0058, 0066].
Regarding claim 23, Piett discloses generating the location improvement rule based on a database comprising a plurality of attributes comprising the one or more attributes associated with the emergency alert [paragraph 0072].
Regarding claim 24, Piett discloses wherein the location improvement rule comprises a vector transformation and wherein applying the location improvement rule to the reported location comprises applying the vector transformation to the reported location [paragraph 0072 wherein the algorithm can comprise a vector transformation].
Regarding claim 28, Piett discloses wherein determining the location improvement rule using the one or more attributes associated with the emergency alert comprises analyzing an emergency test database after receiving the emergency alert [paragraph 0072 wherein the emergency test database reads on the previously processed emergency calls in the location registry database].
Regarding claim 32, Piett discloses wherein the emergency alert is associated with an emergency call [paragraph 0038].
Regarding claim 33, Piett discloses receiving a location request from the PSAP and providing the improved location to the one or more recipients including the PSAP in response to receiving the location request from the PSAP [paragraph 0072].
Regarding claim 34, Piett discloses wherein the reported location is a carrier-provided location [paragraphs 0051, 0057].
Regarding claim 35, Piett discloses delivering an indication to the PSAP that the improved location is distinct from the reported location [paragraphs 0058, 0066].
Regarding claim 39, Piett discloses wherein the at least one processor is further configured to provide the reported location in addition to the improved location to the one or more recipients including the PSAP [paragraphs 0058, 0066].
Regarding claim 40, Piett discloses wherein the at least one processor is further configured to generate the location improvement rule based on a database comprising a plurality of attributes comprising the one or more attributes associated with the emergency alert [paragraph 0072].
Regarding claim 41, Piett discloses the current reported location is the most recent location [paragraph 0072].

Claim(s) 21, 37, and 41 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith, US Patent Application Publication Number 2018/0020329 (hereinafter Smith).
Regarding claims 21 and 37, Smith discloses a computer-implemented method for improving the location accuracy associated with a current reported location by an emergency location analysis system [paragraphs 0043, 0048], the method comprising: identifying a current reported location and one or more attributes associated with an emergency alert [paragraph 0131], wherein the one or more attributes comprise at least one of manufacturer and model of the electronic device, network carrier information, time of emergency, geographical area, zone or population density, outdoor or indoor location, device battery level, type of connection, source of location, reported location accuracy, reported location confidence, operating system of the electronic device, an identifier of the electronic device, accelerometer speed of the electronic device, power saving status of the electronic device, or Wi-Fi status of the electronic device [paragraph 0234]; applying a location improvement rule to the reported location based on the one or more attributes associated with the emergency alert to generate an improved location [paragraph 0234]; and providing the improved location to one or more recipients comprising a public safety answering point (PSAP) [paragraph 0234].
Regarding claim 41, Smith discloses the current reported location is the most recent location [paragraph 0234].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 28, 29, 31, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,820,181. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 21 and 37 are taught in patented claim 1 but are broader in that there is not a comparison of attributes associated with the emergency alert to flagged characteristics.  However, both references teach generating an improved or validated location based on attributes associated with the emergency alert.  Instant dependent claims 28 and 29 are taught in patented claim 7.  Instant dependent claim 31 is taught in patented claim 8.

Allowable Subject Matter
Claims 25-27, 29-31 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/9/22 have been fully considered but they are not persuasive. Applicant argues that Piett compares an updated location for an emergency call to a previously received location for the emergency call, instead of generating an improved location by applying a location improvement rule to the current reported location based on the one or more attributes.  However, the Examiner interprets the comparison and further optimization of the location data as the location improvement rule wherein the attribute associated with the emergency alert is the location accuracy.  Hence, the limitations are read in the reference.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
August 9, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644